Citation Nr: 0710627	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to poliomyelitis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for poliomyelitis.

The Board notes that in June 1999 correspondence, the 
veteran, through his representative, made a claim of clear 
and unmistakable error as to a rating decision issued in 
March 1998.  This is the rating decision presently on appeal.  
As that decision is not yet final, the issue of clear and 
unmistakable error is not presently for consideration.

In a June 2002 decision, the Board determined that new and 
material evidence had been presented with which to reopen the 
claim of entitlement to service connection for poliomyelitis.  
In a June 2003 decision, the Board denied the poliomyelitis 
claim on the merits.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2003 Order, the Court vacated 
the part of the Board's June 2003 decision that denied 
service connection for poliomyelitis and remanded the matter 
to the Board for development consistent with the Joint Motion 
for Partial Remand.  In addition, the October 2003 Order 
dismissed the appeal with respect to the remaining issue of 
entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to service-
connected nicotine dependence.

The claim of entitlement to service connection for 
poliomyelitis then came before the Board in February 2004, at 
which time it was remanded to the VA RO in Lincoln, Nebraska, 
so that additional development could be undertaken.  While 
the case remained in remand status, the veteran initiated a 
claim for entitlement to service connection for a right knee 
disorder, and following a denial of that claim by the RO in 
February 2005, an appeal was initiated and perfected.  

In March 2005, the RO received the veteran's claim alleging 
entitlement to service connection for a right knee disorder, 
claimed as secondary to poliomyelitis.  Following evidentiary 
development, the claim was denied by the RO in rating action 
dated in August 2005.  Notice of the action taken was then 
provided to the veteran later in the same month.  A timely 
notice of disagreement was filed in September 2005.  A 
statement of the case was issued in November 2005.  A timely 
substantive appeal was filed in November 2005.  As such this 
claim is also within the Board's jurisdiction for review at 
this juncture, and it is addressed herein.

This case was most recently before the Board in October 2005 
at which time the Board denied the claim of entitlement to 
service connection for a right knee disorder and remanded the 
service connection claim for poliomyelitis.  The 
poliomyelitis claim was remanded for the issuance of an 
updated SSOC following the submission of additional evidence 
since the issuance of the December 2004 SSOC.  In November 
2005, an updated SSOC was issued and no further evidence has 
been submitted for the record since that time and 
accordingly, that claim is ready for appellate review.  With 
respect to the claim of entitlement to service connection for 
a right knee disorder, this claim was denied by the Board in 
October 2005 based on the theory of direct service incurrence 
(with consideration of the applicable presumption for 
arthritis).  The veteran then appealed the Board's decision 
to the Court.  In an August 2006 Order, the Court ordered 
that the appeal be dismissed, pursuant to the appellant's 
motion to dismiss the appeal.  

Accordingly, the second claim on appeal before the Board is 
entitlement to service connection for a right knee disorder, 
claimed as secondary to poliomyelitis.  The Board will 
consider the claim based solely on the theory of entitlement 
on a secondary basis. 


FINDINGS OF FACT

It is not shown that poliomyelitis was present in service or 
within the 35 days thereafter, or that poliomyelitis is 
otherwise related to service.

CONCLUSIONS OF LAW

1.  Service connection for poliomyelitis is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.379 (2006).

2.  A currently manifested disorder of the right knee is not 
secondarily related to any service-connected condition.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed a claim of 
entitlement to service connection for poliomyelitis in March 
1998 and the RO's unfavorable decision was issued in 
September 1998, prior to the enactment of the VCAA. 

In Pelegrini, the Court of Appeals for Veterans Claims 
(Court) clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, VCAA 
notice as to the poliomyelitis claim was initially provided 
in April 2001.  Subsequently a more detailed VCAA notice 
letter was issued to the veteran in April 2004; following 
which in December 2004 and November 2005, supplemental 
statements of the case were provided to the veteran, such 
that he had the opportunity to respond to the remedial VCAA 
notice prior to the appeal reaching the Board.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letters.  Viewed in context, the furnishing of 
the VCAA notice after the decisions that led to the appeal 
did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, 19 Vet. App. at 
493, and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

With respect to the claimed right knee disorder, VCAA notice 
letters were provided in November 2004 and April 2005, both 
prior to the initial adjudication of the claim in August 2005 
and accordingly, there is no timeliness of notice issue as to 
this claim.  

With respect to both claims on appeal, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims. Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

The requirements with respect to the content of the VCAA 
notice were also met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA informed the veteran in the April 2004 
(poliomyelitis) and November 2004/April 2005 (right knee) 
letters of the information and evidence that is necessary to 
substantiate his service connection claims.  These letters, 
in essence, informed the veteran that the evidence must show 
that the claimed conditions currently exist and are related 
to service.  

These letters described the information and evidence that the 
VA would seek to provide including all records held by 
Federal agencies, to include the veteran's service medical 
records or other military records, and medical records at VA 
hospitals, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letters 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records and to provide the 
dates and locations of where he received VA treatment and any 
private treatment.

Regarding the fourth element, the April 2004 (poliomyelitis) 
and November 2004/April 2005 (right knee) letters, requested 
that the veteran identify health care providers, employers or 
anyone else who might provide evidence pertinent to the 
claims; or in the alternative he was advised to obtain this 
evidence and send it himself.  He was also informed that if 
there was any other evidence or information supporting the 
claims he should advise the RO and that if he had any 
additional evidence in his possession that pertained to the 
claims, he should send this to VA.  The Board finds that the 
substance of the letters clearly informed the veteran of this 
requirement.  The Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims. In this regard, the RO has informed 
the veteran in the rating decisions, SOCs, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
such notice in a March 2006 letter.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  With regard to the veteran's service 
connection claims, VA opinions pertaining to the 
poliomyelitis claim were obtained in 2000 and 2004.  The 
veteran has also presented private medical opinions for the 
record.  The veteran was afforded a VA examination of the 
knee in December 2004.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  The 
Board notes that the veteran and his representative presented 
a statement dated in December 2005, indicating that they had 
no additional evidence to submit.  

Factual Background

Service medical records do not reveal any diagnoses of 
poliomyelitis or any signs or symptoms of poliomyelitis.  The 
veteran was treated for a common cold and sinus problems in 
December 1953 and for frontal headaches in April 1954.  
Results of the veteran's separation examination in June 1954 
were entirely normal, except for a notation of hemorrhoids.  
Clinical evaluation of the veteran's spine, upper and lower 
extremities, and musculoskeletal system were normal.  In 
addition, his neurological examination was normal, as was 
clinical evaluation of his lungs and chest.  Likewise, his 
chest x-ray was normal.  At that time, he denied having any 
other significant medical or surgical history.

The veteran's DD 214 indicates that the veteran was 
discharged in late June 1954 from Limestone Air Force Base in 
Maine.

VA records indicate that the veteran was hospitalized for 67 
days beginning on September 22, 1954, and ending on January 
4, 1955, during which time he was treated for paralysis, 
flaccid, of the entire left lower extremity as a residual of 
acute poliomyelitis, incurred on September 10, 1954.  He was 
transferred and re-hospitalized for treatment of the same 
disorder, from January 4, 1955, to January 23, 1955, 
following which it was noted that the condition had improved.

More detailed records pertaining to the aforementioned 
hospitalizations indicate that the veteran initially became 
ill on September 10, 1954, with sharp pain in the lumbar 
area.  It was noted that he initially consulted a 
chiropractor, with no relief and the following day consulted 
his family physician who assessed the condition as 
lumbosacral strain.  On September 12, 1954, the veteran 
developed a moderate fever and pain in the lumbar spine; he 
was hospitalized and a diagnosis of acute poliomyelitis was 
made.  Paralysis of the left leg was noted as occurring on or 
around September 14th, 1954.  Upon examination, the veteran 
had flaccid paralysis subtotal of the left lower extremity 
with weak muscles.  The veteran was transferred to a VA 
Hospital on September 22, 1954, for treatment.  

Physical findings made during the veteran's January 1955 
hospitalization reveal that X-ray films of the chest showed a 
normal heart and lungs.  The left lower extremity 
demonstrated a subtotal flaccid paralysis.  The quadriceps 
and gluteal/hamstring muscles were weak.  

In a statement received by the veteran in November 1962, he 
reported that a week to 10 days after his separation from 
service, he felt pain in his lower extremities.  He indicated 
that shortly thereafter, additional symptoms including 
sleepiness, headaches and backaches prompted him to seek 
treatment in July 1954 from H.W.T., a chiropractor.  He 
reported that in mid to late August 1954, he developed 
lethargy and drowsiness.  The veteran reported that he 
visited H.W.T again on September 11, 1954, at which time he 
received chiropractic treatment.  He indicated that on 
September 12, 1954, he visited Dr. C. who gave him some pills 
to take with no relief, and stated that the next day, Dr. C. 
performed a spinal tap which confirmed a diagnosis 
poliomyelitis.  

The record includes a 1962 letter from Mrs. H.W.T. indicating 
that according to her husband's date book, the veteran was 
seen on July 6, 1954, and September 11, 1954. 

Also of record is a medical statement of Dr. O., indicating 
that the veteran came down with acute paralytic poliomyelitis 
involving the left leg on September 10, 1954.  Dr. C. also 
provided a statement indicating that he was called to see the 
veteran on September 12, 1954, at which time the initial 
diagnosis made was muscle and ligament strain.  It was noted 
that on September 13, 1954, the veteran's symptoms had 
increased and the veteran was taken to a local hospital to 
undergo tests which resulted in a diagnosis of poliomyelitis.  

A VA medical opinion was obtained in February 1963.  A doctor 
stated that the incubation period for poliomyelitis was as 
short as 3 days and as long as 35 days, with the vast 
majority of cases being less than 10 days.  The doctor opined 
that it was therefore not likely that polio which became 
symptomatic on September 12, 1954, could have been due to a 
virus that the veteran acquired in June 1954.

The record contains a report from the Maine Department of 
Health and Welfare issued in September 1963 which identified 
approximately 27 cases of poliomyelitis from May 12, 1953, to 
June 26, 1954.  The report indicated that there were no cases 
of poliomyelitis in adults on Limestone Air Base during that 
time.  A child dependent was diagnosed in October 1953, as 
was an air base airman at Presque Isle. 

Offered for the record was information about poliomyelitis 
obtained from a medical textbook.

The record contains a December 1986 VA medical opinion to the 
effect that the veteran had permanent disability existing for 
32 years as a severe aftermath of poliomyelitis, which 
severely affected his left leg, both shoulders, part of the 
truncal muscles and the right leg and arm.  It was noted that 
post-polio cases got much worse as a patient aged.

In February 1994, evidence was received for the record 
indicating that the veteran had requested the actual medical 
records of H.W.T, his chiropractor.  However, Mrs. H.W.T. 
replied that no actual medical records were available. 

The record contains a March 1994 statement from Dr. O. 
indicating that he had a faint memory that back in 1954 he 
may have treated the veteran for poliomyelitis, but had no 
records relating to that treatment.  
The veteran underwent a VA examination in 1995 at which time 
a long history of polio with left-sided hemiparesis was 
noted.  It was reported that the veteran developed polio less 
than three months after discharge from service.  The 
diagnoses included polio with left-sided hemiparesis and post 
polio syndrome with progressive weakness.  

The record contains a private medical opinion offered in 
August 1997 by a private doctor and a private 
neuroradiologist following review of the veteran's medical 
records.  It was noted that the veteran came down with acute 
paralytic poliomyelitis involving the left leg on September 
10, 1954.  The doctors observed that the paralysis occurred 
75 days after his discharge from service.  Citing information 
from Mandells Principles and Practices of Infectious Diseases 
textbook, the doctors indicated that the incubation period 
for poliomyelitis was 5 to 35 days, measured from contact 
until system reaction (i.e., sore throat) which is followed 
by the prodrome period of 8 to 36 days, until the onset of 
paralysis.  The doctors concluded that the time period from 
presumed contact until an onset from paralysis is from 16 to 
71 days, and concluded that it was very likely that the 
veteran contacted polio during his time in the service.  

The record contains May 2000 medical opinions offered by Dr. 
R and a VA doctor.  The veteran reported at both times that 
even prior to being discharged on June 26, 1954, he 
experienced symptoms of fatigue, and indicated that between 
his discharge date and September 1954, he experienced a sore 
throat, severe headaches and fatigue.  The doctors 
acknowledged that 46 years after the fact, it was impossible 
to say with certainty when the first symptoms of polio 
occurred.  The doctors indicated that they believed that sore 
throat, severe headaches, weakness, lethargy, and leg and 
back pain that the veteran experienced prior to the diagnosis 
of polio were as likely as not symptoms of polio which 
manifested prior to a diagnosis.  The doctors opined that it 
was as likely as not that the veteran contracted 
poliomyelitis within the 71-day time period immediately after 
his discharge or sooner.  

A VA examination was conducted in October 2000 and the claims 
folder and all aforementioned medical records and opinions 
were reviewed and a private specialist in infectious disease 
was consulted about the incubation period for polio.  The 
examiner referenced several medical texts, all indicating 
that maximum incubation periods to the onset of paralysis 
were from 14 to 30 days.  The examiner stated that Harrison's 
Principles of Internal Medicine, 14th Edition, 1998, listed 
the incubation period for poliomyelitis as 3 to 6 days with 
symptoms of minor illness, followed by a period of aseptic 
meningitis for several days, and then one or two days later, 
a fever and paralysis, with a maximum of 14 days from 
incubation period to paralysis.  The examiner also stated 
that Infectious Disease in Emergency Medicine, 2nd Edition, 
1997, listed an incubation period of 4 to 10 days, followed 
by a prodromal period of 2 to 5 days, followed by muscle 
weakness and tenderness in those patients who develop 
paralysis, with a maximum period of 15 days from incubation 
to the onset of severe symptoms.  Likewise, Principles of 
Neurology, 6th Edition, 1997, listed the incubation period of 
one to three weeks, followed by 3 to 4 days of prodromal 
illness, and then the development of back pain and stiffness, 
with a rapid development of weakness and maximum severity 
would occur within 48 hours.  The maximum period from 
incubation to onset of muscle weakness would be 30 days.

The examiner indicated that a careful review of the evidence 
indicated that leg paralysis began on September 14, 1954, 79 
days after the veteran's discharge from the military.  It was 
reasoned that because no paralysis was mentioned on a 
September 12, 1954 record, the earliest onset of paralysis 
would be September 13, 1954, 78 days after discharge.  

The VA examiner observed that 71 days would be considered a 
very long interval for the onset of paralysis to develop 
after exposure and that even if one used the 71-day time 
interval, paralysis occurred after 71 days.  The examiner, 
having consulted the private specialist concluded that there 
was no evidence in the medical records to indicate that the 
veteran contracted polio within 71 days of discharge from 
service.  It was also commented that the 71-day time interval 
was longer than commonly felt to be the interval until the 
onset of paralysis in acute infections of poliomyelitis.  The 
examiner noted that the opinions of Dr. R. and a VA doctor 
did not include reference to any medical evidence or studies 
to support their contentions.  The examiner concluded that 
the veteran did not contract polio while on active duty or 
within 71 days following discharge from service.
In November 2000, the VA examiner submitted an addendum to 
the October 2000 report.  In this addendum, the examiner 
cited further medical evidence from the Principles and 
Practice of Infectious Diseases, 2000, p. 1989, by Douglas 
Mandell, showing that in cases of poliomyelitis, the period 
of onset of major illness peaks at 11 days after exposure and 
that no new cases were seen after 18 days from exposure.  
Based on this evidence, the VA examiner decisively rejected 
the contention that the incubation period for poliomyelitis 
could be as long as 71 days.  She further noted that the 
Mandell text cited by the private doctors who provided the 
August 1997 opinion, was the same Mandell text she cited to, 
and that she was unable to find any reference to a 16 to 71 
day time period between presumed contact and the onset of 
paralysis.  She concluded that "[t]here [was] no evidence to 
indicate that [the veteran's] polio was contracted while on 
active duty or [was] related to his military service."  A 
copy of the relevant text, by Douglas Mandell, was attached 
and is of record.

In May 2001, the veteran's wife submitted a copy of their 
son's baby book, which showed that the veteran was "sick 
from football practice and [could] hardly walk . . . ." on 
September 4th; that the veteran saw a chiropractor on 
September 10th; that the veteran saw a doctor at a clinic on 
September 11th; that a physician paid a house call to the 
veteran on September 12th; and that the veteran was diagnosed 
with polio on September 13th.  

Contemporaneously, the veteran's wife submitted a statement 
indicating that during the summer of 1954, the veteran had 
pain and stiffness of his back, neck, and legs 4 days after 
his discharge from service, and first saw a chiropractor on 
July 6th, 1954.  She also reported that the veteran had 
severe headaches, sore throats, and muscle spasms, and would 
fall asleep while in the midst of a conversation.  She stated 
that the veteran had problems walking on September 4th, saw a 
chiropractor on September 10th, saw a clinic physician on 
September 11th, and was diagnosed with poliomyelitis on 
September 13th.

In June 2001, the veteran submitted an excerpt from WebMD 
Health, which contained a definition of poliomyelitis taken 
from the Miller-Keane Medical Dictionary, 2000.  The excerpt 
noted that poliovirus can be found in the intestines for as 
long as 17 weeks from the time the disease had been acquired.  
The article also stated that the incubation period for polio 
is usually one to two weeks, but could go up to three weeks.  
The early symptoms of polio included fever, headaches, 
vomiting, sore throat, drowsiness, and pain and stiffness of 
the back and neck. In paralytic polio, weakness or paralysis 
usually began 1 to 7 days after the early symptoms of polio 
appear.

In November 2002, a VA neurological opinion was requested. 
The veteran's medical records were reviewed. The VA examiner 
noted that the "diagnosis issues over acute poliomyelitis" 
were "clear." The VA examiner further stated that, with 
regard to the discussion in the veteran's claims file as to 
different incubation periods and the relationship to the 
veteran's diagnosis of poliomyelitis, "there [did] not seem 
to be much of an issue with [regard to] the diagnosis [or] . 
. . to the time that [the veteran] was in active military 
service."

A VA medical opinion was offered for the record in October 
2004 and the claims folder, medical evidence on file and 
service medical records were reviewed.  The examiner 
commented that according to the discharge examination report 
of June 1954, the veteran had no abnormalities, no complaints 
of headache or muscle ache and no evidence of any 
neurological abnormality.  The veteran's reported history of 
symptoms occurring as early as July 6, 1954, when the veteran 
saw a chiropractor apparently for complaints of muscle 
weakness and pain but no fever, was noted.  The veteran also 
gave a history of lethargy, muscle weakness and aches and 
pains in July and August 1954.  It was noted that in early 
September 1954, the veteran began college and practiced with 
the football team on September 1, 2 and 3, 1954.  On 
September 10, 1954, the veteran developed lumbar pain and saw 
a chiropractor; on September 12, the veteran had a febrile 
illness and on either September 13 or 14, 1954, he became 
paralyzed.  

The doctor observed that flaccid paralysis of the left lower 
leg was well documented in many examinations and that 
therefore poliomyelitis, as discussed in the record by 
several experts, is an enterovirus which first presents as a 
febrile illness with an incubation period of usually 3 to 5 
days, but the period may be as long as 3 weeks.  It was noted 
that the febrile illness is then followed by paralysis within 
a few days.  The doctor observed that in the veteran's case, 
febrile illness was diagnosed on September 12, 1954.  

The doctor commented that although the veteran complained of 
headaches, myalgias, and muscle spasms for 2 months, there 
was no discussion of poliomyelitis being present and causing 
paralysis with a long prodome.  The doctor stated that the 
longest prodome suggested by her research was possibly 12 
days, but was usually within 3 to 5 days.  The doctor 
concluded that it was less than likely that the veteran could 
have been infected with poliomyelitis virus in 35 days 
following his discharge.  The examiner stated that his 
symptoms of paralysis did not occur until 79 days after his 
discharge.  In support of the conclusion, the doctor also 
mentioned that the Maine Department of Health indicated that 
there were no cases of poliomyelitis at the Limestone Air 
Force Base during 1954 through the date of the veteran's 
discharge in June 1954.

Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that if the first manifestations of 
acute anterior poliomyelitis present themselves in a veteran 
within 35 days of termination of active military service, it 
is probable that the infection occurred during service.  If 
they first appear after this period, it is probable that the 
infection was incurred after service.  38 C.F.R. § 3.379.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service medical records are negative for 
complaints, diagnosis, or treatment of poliomyelitis.  The 
veteran's service medical records also showed normal 
neurological and musculoskeletal examinations. 

Accordingly, the critical inquiry involves whether the 
evidence indicates that there was evidence of poliomyelitis 
being manifest within 35 days after the veteran's separation 
from service.  In this regard and as will be discussed in 
detail herein, the Board believes that the most probative 
evidence consists of the contemporaneous medical records 
themselves as well as the VA medical opinions furnished in 
2000 and 2004.  

The contemporaneous clinical records themselves reflect that 
the first confirmed manifestations of polio occurred on 
September 10th, 1954, and that the veteran was diagnosed with 
acute poliomyelitis on September 12th, 1954.  The clinical 
records do not reflect that any manifestations of polio 
occurred prior to September 10, 1954.

The evidence of record does indicate that the veteran was 
seen by a chiropractor in July 1954.  In this regard, the 
Board notes that the medical evidence is devoid of treatment 
records from July 1954, and furthermore there is positively 
no indication that this visit involved any complaints or 
treatment for manifestations of poliomyelitis, which were not 
initially shown by clinical records until more than 2 months 
later.  Essentially, the documented clinical medical evidence 
of record is negative for objective evidence of 
manifestations of poliomyelitis prior to September 1954, well 
beyond 35 days from the veteran's separation from service. 
See 38 C.F.R. § 3.379.   

The Board acknowledges the appellant's statements to the 
effect that his poliomyelitis was related to his service, but 
observes that his statements are insufficient to establish a 
causal link between his poliomyelitis and his service.  The 
veteran has provided statements indicating that even prior to 
being discharged on June 26, 1954, he experienced symptoms of 
fatigue and indicated that between his discharge date and 
September 1954, he experienced symptoms including a sore 
throat, severe headaches and fatigue, which he believes 
represent early symptoms of poliomyelitis.  The veteran's 
wife also submitted a statement indicating that the veteran 
had pain and stiffness of his back, neck, and legs 4 days 
after his discharge from service, and first saw a 
chiropractor on July 6th, 1954.  She also reported that the 
veteran had severe headaches, sore throats, and muscle 
spasms, and would fall asleep while in the midst of a 
conversation.  She stated that the veteran had problems 
walking on September 4th.  Again these symptoms were 
attributed to be related to poliomyelitis.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  Accordingly, while the veteran is 
competent to testify and provide statements as to the 
symptoms he reportedly experienced from June to September 
1954; neither, he nor his wife is competent to etiologically 
link those symptoms to any particular condition or diagnosis.  
As both the appellant and his spouse are laypersons, without 
medical training or expertise, their contentions regarding 
etiology and diagnosis, without more, do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Regarding this, the Board notes 
that "definitions of credibility do not necessarily confine 
that concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .' 
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
that was inconsistent with prior written statements).  

In this regard, the Board finds more credible the documentary 
contemporaneous clinical evidence, which fails to show that 
the veteran was treated for poliomyelitis or any 
manifestations thereof prior to September 10, 1954.  
Moreover, as will be further discussed herein, the most 
probative medical evidence and medical texts indicate that 
the veteran's poliomyelitis could not have been symptomatic 
for the 71 to 78 day time period suggested by the veteran and 
his representative.  See 38 C.F.R. § 3.303(b) (in order for a 
chronic disease to be service-connected, there must be 
manifestations sufficient to identify the disease entity and 
sufficient observation of the manifestations to establish 
chronicity, as isolated findings are insufficient to 
establish chronicity).  See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The Board finds that the contemporaneous 
records are entitled to more probative weight than the 
recollections of the veteran and others of events which 
occurred years or even decades after discharge from service 
and made in the context of a claim for benefits.

Several medical opinions have been presented for the record 
addressing the date of onset of the earliest manifestations 
of poliomyelitis.  Adequate reasons and bases must be 
presented if the Board adopts one medical opinion over 
another.  In assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  
In some cases, the physician's special qualifications or 
expertise in the relevant medical specialty or lack thereof 
may be a factor.  In every case, the Board must support its 
conclusion with an adequate statement of its reasoning of why 
it found one medical opinion more persuasive than the other.

Having reviewed the August 1997 medical opinion provided by a 
private doctor and a private neuroradiologist, the Board must 
conclude that the opinion was provided based upon an 
inaccurate factual basis and upon medical treatise evidence 
which has been refuted by several other medical sources; and 
which was supported by no other medical sources and as such, 
the Board concludes that this opinion is of no probative 
value.  The doctors indicated that the record showed that 
"there were several cases of Poliomyelitis in Maine during 
1954, two of which were associated with this patient's base 
at Limestone."  In fact, the only two documented cases which 
had any connection with the base were a child dependent at 
Loring Base diagnosed with poliomyelitis in October 1953 and 
an airman at Presque Isle, also diagnosed in October 1953.  
In fact, there were no cases identified at Limestone Base in 
1954.  

The doctors stated that the veteran's paralytic poliomyelitis 
occurred on September 10, 1954, approximately 75 days after 
his discharge from service.  The doctors cited to information 
from Mandells Principles and Practices of Infectious 
Diseases, a textbook which the doctors indicated stated that 
the incubation period for poliomyelitis was 5 to 35 days, 
measured from contact until system reaction (i.e., sore 
throat) which is followed by the prodrome period of 8 to 36 
days, until the onset of paralysis.  The doctors thereby 
calculated that the time period from presumed contact until 
an onset from paralysis was from 16 to 71 days, and concluded 
that it was very likely that the veteran contacted polio 
during his time in the service.  However, the doctors' 
opinion is even internally inconsistent as they themselves 
indicated that according to the general medical principles 
referenced in the textbook, at the most, the time period from 
presumed contact until an onset from paralysis was 71 days, 
and even according to their review of the evidence it was not 
until 75 days later that veteran's paralytic poliomyelitis 
manifested.  Moreover, the doctors did not, under any 
circumstances, determine that the veteran's first 
manifestations of acute anterior poliomyelitis presented 
themselves in the veteran within 35 days of termination of 
active military service, as contemplated pursuant to the 
applicable VA regulation.

Moreover, and more significantly, the record includes 
citations to numerous medical texts which specifically refute 
the medical information regarding the incubation period for 
poliomyelitis which was cited by the doctors in the 1997 
opinion and which purportedly came from a textbook entitled 
Mandells Principles and Practices of Infectious Diseases 
which was the only medical treatise relied on by the doctors 
in providing the medical opinion dated in August 1997.  In 
fact, a review of the VA medical opinion provided in October 
2000 indicates that the examiner referenced several medical 
texts, including (1) Harrison's Principles of Internal 
Medicine, 14th Edition, 1998; (2) Infectious Disease in 
Emergency Medicine, 2nd Edition, 1997; and (3) Principles of 
Neurology, 6th Edition, 1997, all of which indicated that 
maximum incubation periods to the onset of paralysis were 
from 14 to 30 days, and no longer.  
Undermining the credibility of the August 1997 opinion even 
further is the fact that in November 2000, the VA examiner 
added an addendum to her October 2000 opinion, citing 
additional medical evidence in the form of text obtained from 
Principles and Practice of Infectious Diseases, 2000, p. 
1989, by Douglas Mandell, showing that in cases of 
poliomyelitis, the period of onset of major illness peaks at 
11 days after exposure and that no new cases were seen after 
18 days from exposure.  Based on this evidence, the VA 
examiner decisively rejected the contention that the 
incubation period for poliomyelitis could be as long as 71 
days.  She further noted that the Mandell text cited by the 
private doctors who provided the August 1997 opinion, was the 
same Mandell text she cited to, and that she was unable to 
find any reference to a 16 to 71 day time period between 
presumed contact and the onset of paralysis.  She concluded 
that "[t]here [was] no evidence to indicate that [the 
veteran's] polio was contracted while on active duty or [was] 
related to his military service."  A copy of the relevant 
text, by Douglas Mandell, was attached.  In their 1997 
opinion, the doctors failed to provide a copy of the medical 
text which allegedly indicated that the time period from 
presumed contact until an onset from paralysis was from 16 to 
71 days and which was used in large part to support their 
conclusions. 

With respect to the August 1997 medical opinion, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Accordingly, due to the internal inconsistencies and factual 
inaccuracies, that opinion is of no probative value, 
particularly inasmuch as the clinical text referenced and 
relied on by the doctors in making that decision (allegedly 
from a textbook entitled Mandells Principles and Practices of 
Infectious Diseases) was overwhelmingly refuted and 
unsupported by other medical treatise and reference texts of 
record, to include an excerpt from Principles and Practice of 
Infectious Diseases, 2000, p. 1989, by Douglas Mandell, which 
is of record. 

Finally, in the August 1997 opinion, the doctors indicated 
that they had reviewed a 1992 Board decision in which the 
Board held that residuals of anterior poliomyelitis were 
incurred during the veteran's active military service and 
believed this prior decision to be pertinent to the veteran's 
case.  Board decisions are nonprecedential. 38 C.F.R. § 
20.1303.  Although the Board strives for consistency in 
issuing its decisions, previously-issued Board decisions are 
binding only with regard to the specific case decided.  Prior 
decisions and other appeals may be considered to the extent 
that they reasonably relate to the present case, but the 
Board decides every case based on the individual facts of the 
case in light of applicable procedure and substantive law.  
Id.  In this case, the doctors did not in any way identify 
how the facts or application of the findings of any medical 
text or opinion in the cited case would dictate a manifestly 
similar result with respect to the veteran's claim.  See also 
Lynch v. Gober, 11 Vet. App. 22, 27 (1997).

The Board now turns to the analysis of the other opinions in 
the veteran's case, consisting of the companion and in 
essence duplicate (in terms of content) opinions of Dr. R. 
and a VA doctor, both issued in May 2000.  The doctors 
acknowledged that 46 years after the fact, it was impossible 
to say with certainty when the first symptoms of polio 
occurred.  The doctors indicated that they believed that sore 
throat, severe headaches, weakness, lethargy, and leg and 
back pain that the veteran reportedly experienced prior to 
the diagnosis of polio, were as likely as not symptoms of 
polio which manifested prior to a diagnosis.  The doctors 
opined that it was as likely as not that the veteran 
contracted poliomyelitis within the 71 day time period 
immediately after his discharge or sooner.  

Initially, the Board is compelled to point out that the 
statement of medical history provided by the veteran in May 
2000, was provided for the record 46 years after the 
veteran's discharge from service, and in essence represents 
at best, a remote recollection.  The Board observes that 
there is no evidence that these providers reviewed the 
veteran's medical records from 1954 or any relevant medical 
texts regarding poliomyelitis.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a role 
in the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest may affect the credibility 
of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).  The Board notes that the veteran initially reported 
the same medical history to the effect that he experienced 
sore throat, severe headaches, weakness, lethargy, and leg 
and back pain that the veteran reportedly experienced prior 
to the diagnosis of polio, in 1962, several years after polio 
had been diagnosed and in conjunction with his a service 
connection claim for poliomyelitis which was denied in March 
1963.  However, the Board remains of the view that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994). 

The Board points out that the May 2000 opinions were clearly 
based solely on a history reported by the veteran, which is 
unsubstantiated by any documented or clinical evidence, and 
there is no indication that any clinical evidence was 
reviewed in conjunction with these opinions.  Further, no 
general medical principles or findings were discussed 
pertaining to the incubation period for poliomyelitis.  
Finally, again the doctors did not under any circumstances 
determine that the veteran's first manifestations of acute 
anterior poliomyelitis presented themselves in the veteran 
within 35 days of termination of active military service, as 
contemplated pursuant to the applicable VA regulation.  
Accordingly, this medical statement is of little or no weight 
compared to the 2000 and 2004 VA medical opinions which were 
based upon an actual review of the veteran's documented 
clinical history and which (in the case of the 2000 opinion) 
was supported with references to supporting medical data.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative).  See 
also, LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional); Wood v. 
Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be 
discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion). 

Moreover, as admitted by the medical professions who provided 
the May 2000 opinions themselves, these opinions were offered 
for the record 46 years after the fact, and it was recognized 
by the doctors that it was "impossible to say with 
certainty" when the first symptoms of polio occurred.  Thus, 
to the extent that the opinions were offered to establish 
that the appellant contracted poliomyelitis within 71 days 
after his discharge from service, the Board observes that the 
opinions provided are merely speculative, and a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  

A number of Court cases have provided discussion on this 
point of weighing medical opinion evidence.  See Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In 
essence, merely speculative opinions, such as those provided 
in May 2000, are of little probative value.  

Given that the October/November 2000 and the October 2004 VA 
examiners had the opportunity to review all of the veteran's 
claims files of chronological medical records as well as 
conduct an examination, these two opinions are of greater 
probative value in deciding this claim than are the 
aforementioned medical opinions of August 1997 and May 2000.  
The VA physician's October 2000 opinion and November 2000 
addendum clearly state that the veteran's poliomyelitis was 
not contracted while the veteran was on active duty and that 
the veteran's polio was unrelated to the veteran's military 
service.  As discussed earlier herein, the Board acknowledges 
the August 1997 opinion, which stated that the veteran 
contracted polio during service because the time period 
between exposure and the onset of paralysis was determined to 
be 16 to 71 days; however, the Board notes that none of the 
sources cited by the October 2000 VA examiner confirmed a 
maximum period in excess of 30 days, including the text cited 
by the doctors which purportedly supported the August 1997 
opinion.  In fact, in November 2000, the VA examiner found 
that the Mandell text did not actually refer to a 16 to 71 
day time period, as had been reported by the doctors in the 
context of the 1997 opinion, and opined that the veteran's 
paralysis had its onset no earlier than 78 days after his 
discharge.  

In October and November 2000, the VA examiner provided a 
clear rationale for her opinion as to why the veteran's 
poliomyelitis could not have been related to his service, and 
her opinion is far more persuasive and well reasoned than the 
conclusory statements made in the August 1997 and May 2000 
opinions.  Accordingly, the Board finds that the October 2000 
VA examiner's opinion has significant probative value, as she 
based her opinion on review of the entire evidentiary record, 
consideration of the veteran's assertions and history, and a 
detailed review of relevant medical texts.

Similarly, the 2004 VA medical opinion was offered with the 
benefit of full review of the veteran's clinical history and 
medical records and all of the opinions which were provided 
for the record prior to 2004.  At that time, the examiner 
acknowledged the veteran's clinically undocumented complaints 
of headaches, myalgias, and muscle spasms for 2 months during 
the summer of 1954, but observed there was no discussion of 
poliomyelitis being present and causing paralysis with a long 
prodome.  The doctor stated that the longest prodome 
suggested by her research was possibly 12 days, but was 
usually within 3 to 5 days.  The doctor concluded that it was 
less than likely that the veteran could have been infected 
with poliomyelitis virus in 35 days following his discharge.  
She stated that his symptoms of paralysis did not occur until 
79 days after his discharge.  In support of the conclusion, 
the doctor also correctly noted that the Maine Department of 
Health indicated that there were no cases of poliomyelitis at 
the Limestone Air Force Base during 1954 through the date of 
the veteran's discharge in June 1954.  

Again, this opinion included consideration of the evidence in 
its entirety which accounted both for the veteran's reported 
but undocumented symptoms in 1954, the documented clinical 
findings made in 1954, and the (lack of) incidence of 
poliomyelitis at Limestone Air Force Base in 1954.  It 
included reference to research findings pertaining to the 
incubation period for poliomyelitis and as a whole was well-
reasoned and supported by the evidence specifically pertinent 
to this case as supported by general medical principles and 
findings involving the incubation period for poliomyelitis, 
which is consistent with the preponderance of medical 
information on the subject as previously discussed and as was 
previously presented in the 2000 VA medical opinion. 

The Board also points out that further evidence against the 
claim includes the earliest medical opinion of record, namely 
a VA opinion offered in February 1963, in which a doctor 
stated that the incubation period for poliomyelitis was as 
short as 3 days and as long as 35 days, with the vast 
majority of cases being less than 10 days.  The doctor opined 
that it was therefore not likely that polio which became 
symptomatic on September 12, 1954, could have been due to a 
virus that the veteran acquired in June 1954.  This opinion 
is considered probative as both the facts of the case and the 
general medical principles were used to support a well-
reasoned and logical opinion.  

The Board points out that another medical opinion was offered 
for the record in November 2002, as summarized previously 
herein.  However, due to lack of clarity of that opinion, the 
Board is unable to assess its probative value and believes 
that due to its vagueness the opinion essentially does 
nothing to either support or undermine the veteran's case.  

The Board has also carefully considered the general medical 
information of record regarding poliomyelitis obtained from 
various sources.  However, this evidence is insufficient to 
provide evidence of a link between these two disorders, the 
first of which is not service connected and the second of 
which is.  Medical treatise evidence can provide important 
support when combined with the pertinent opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss [] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. 
West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the cited 
information proffered by the veteran and his representative 
is not accompanied by any medical opinions specifically 
pertaining to this case and is simply "too general and 
inconclusive" to make a causal link more than speculative in 
nature, or to outweigh the specific medical evidence in this 
case which is directly pertinent to the veteran.

Where a veteran served 90 days or more during a war period or 
after December 31, 1946, and myelitis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Board notes the provisions of 38 C.F.R. § 3.309 do not 
provide for a one-year presumption for acute anterior 
poliomyelitis, although myelitis is considered a chronic 
organic disease of the nervous system.  Moreover, the Board 
points out that there is no current diagnosis of myelitis of 
record.  It is arguable, however, as to whether the 
provisions of 38 C.F.R. § 3.379 may be construed as having 
the effect of removing this disorder as a disability subject 
to a presumption of service connection under 38 C.F.R. § 
3.309.  Even were the Board to assume for purposes of this 
decision, that a presumption of service connection under 38 
C.F.R. § 3.309 applies, we also finds that the provisions of 
38 C.F.R. § 3.379 act to rebut that presumption.  (The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006)).  It is significant to note 
that 38 C.F.R. § 3.307(d) specifically provides that "[t]he 
known incubation periods of tropical diseases should be used 
as a factor in rebuttal of presumptive service connection as 
showing inception before or after service."

In addition, under 38 C.F.R. § 20.202 the Board is bound by 
applicable VA regulations, including the provisions of 38 
C.F.R. § 3.379 which specifically addresses the probability 
of the timing of the onset of anterior poliomyelitis.  This 
regulation provides that if the first manifestations of acute 
anterior poliomyelitis present themselves in a veteran after 
35 days from the termination of active military service, it 
is probable that the infection was incurred after service.  
As the first manifestations of poliomyelitis in this case 
were beyond the 35-day post-service period, it is probable 
that the infection was incurred after service.

Pursuant to the provisions of 38 C.F.R. § 3.379 the Board 
concludes that it is probable that the infection was incurred 
after service.  This means that the Board finds that there is 
more evidence in favor of this proposition than there is 
against it.  See Sawyer v. Derwinski, 1 Vet. App. 130, 135 
(1991) (citing Black's Law Dictionary 1201 (6th ed. 1990), it 
was noted that "probability" means the "likelihood; 
appearance of reality or truth; reasonable ground of 
presumption; verisimilitude; consonance to reason."  Thus, 
an absence of "probability" would mean "the unlikelihood 
of a proposition or hypothesis being true, from its 
conformity to reason or experience, or from superior evidence 
or arguments adduced in its favor."), overruled on other 
grounds, Douglas v. Derwinski, 2 Vet. App. 435 (1992).

Therefore, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for poliomyelitis.  Given that there is no 
competent medical evidence that the veteran's poliomyelitis 
became manifest in service or within 35 days after separation 
and no competent evidence of a nexus between currently 
claimed poliomyelitis and military service, the preponderance 
of the evidence is against this claim and it must be denied.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.

        B.  Right Knee

The veteran primarily maintains that he has a currently 
manifested right knee disorder which is secondary related to 
poliomyelitis.

Service medical records show that the veteran was treated for 
a right knee sprain in January 1951 while playing an 
authorized basketball game.  No further right knee complaints 
or findings are identified in service or in medical records 
compiled for many years following the veteran's discharge 
from service. 

Post service medical evidence reveals a clinical assessment 
of right knee pain in May 1992.  

Findings from a VA medical examination in December 2004 
yielded diagnoses of right knee pain and degenerative joint 
disease of the right knee.  The veteran indicated at the time 
of the December 2004 evaluation that he had sustained a right 
knee injury in service when wrestling and, while he had 
received treatment in service for that injury, he denied ever 
receiving further treatment therefor in service or until the 
last few years.  The examiner opined that the problem that 
the veteran was having with his right knee was not consistent 
with what he had in the military, based on the fact that he 
had polio which affected his gait and put a great deal of 
stress on the right knee and the fact that he had a knee 
injury in 1950, but was never seen again while in the 
military.  The examiner noted that X-ray films revealed 
chondrocalcinosis (pseudogout), and explained that this 
condition was frequently familial and occasionally associated 
with diabetes, renal disease or other systemic conditions.  
The examiner opined that therefore, it was less than likely 
that the right knee condition was related to military 
service.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

No currently manifested/diagnosed right knee disorder has 
been linked by competent evidence or opinion to the veteran's 
period of service, or to any service-connected disability.  
In this regard, the record reflects that the veteran's only 
service-connected disorder is nicotine dependence.  The 
record does not reflect, nor does the veteran even contend 
that an etiological relationship exists between nicotine 
dependence and the claimed right knee disorder.  

The veteran primarily maintains that his claimed right knee 
disorder is secondary to poliomyelitis.  However, service 
connection has not been established for poliomyelitis; 
accordingly, service connection for a right knee disorder 
claimed as secondary to poliomyelitis under section 3.310(a) 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

As the evidence preponderates against the claim for service 
connection for the veteran's right knee disorder, 
specifically claimed as secondary to the non service-
connected condition, poliomyelitis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for poliomyelitis is denied.

Service connection for a right knee disorder claimed as 
secondary to poliomyelitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


